J-A15032-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 FREUNDLICH & LITTMAN, LLC AND          :   IN THE SUPERIOR COURT OF
 GREGORY CREED LITTMAN,                 :        PENNSYLVANIA
 ESQUIRE,                               :
                                        :
                                        :
              v.                        :
                                        :
                                        :
 EDWARD T. FEIERSTEIN, BRUCE            :   No. 498 EDA 2020
 CHASAN, ESQUIRE AND THE LAW            :
 OFFICES OF BRUCE J. CHASAN, LLC        :
                                        :
                                        :
 APPEAL OF: BRUCE CHASAN,               :
 ESQUIRE AND THE LAW OFFICES OF         :
 BRUCE J. CHASAN, LLC                   :

             Appeal from the Order Entered January 14, 2020
   In the Court of Common Pleas of Philadelphia County Civil Division at
                         No(s): No. 150401569


BEFORE: BOWES, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                     FILED DECEMBER 14, 2021

     Bruce Chasan, Esquire, and The Law Offices of Bruce J. Chasan, LLC

(collectively, “Chasan”), appeal from the Order denying his Motion for

Reconsideration of the trial court’s November 21, 2019, “Bench Order” in this

abuse of process action. We quash the appeal.

     Pertinently, Chasan and Gregory Creed Littman, Esquire (together with

Freundlich & Littman, LLC, hereinafter “Littman”), were opposing counsel in

the underlying negligence action among neighboring condominium owners

(“the condo action”).   See Complaint, 4/16/15, Exhibit A (Condo Action

Complaint).   Littman represented the plaintiffs, GJRPA, LP (“GJRPA”), and
J-A15032-21


Chasan represented the defendant, Edward Feierstein (“Feierstein”). Chasan

filed a counterclaim on Feierstein’s behalf, personally naming the principals of

GJRPA and Littman as counterclaim defendants, and seeking attorneys’ fees

and expenses. Id., Exhibit B (Answer, New Matter, and Counterclaim).

        Littman   subsequently      sent       Chasan   a   “Dragonetti   Notice”   (the

“Dragonetti Letter”),1 stating that the counterclaim was baseless and had been

raised improperly. Id., Exhibit C (Dragonetti Letter), at 1-3. Additionally,

Littman alleged that Chasan and Freierstein were engaging in witness

intimidation, citing the involvement of Littman’s brother in Freierstein’s

criminal trial.    Id. at 3.       Littman requested that Chasan withdraw his

counterclaim within 3 days. Id. at 4. Chasan responded with a letter stating,

“The only thing [Freierstein] said that is printable is that he will not withdraw

his counterclaim. He’s not concerned if his counterclaim is bifurcated. As to


____________________________________________


1   Our Supreme Court has explained as follows:

        The Dragonetti Act[, 42 Pa.C.S.A. §§ 8351-8354,] is a codification
        of the common law cause of action for wrongful or malicious use
        of civil proceedings: a Dragonetti defendant may be held liable
        when he “takes part in the procurement, initiation or continuation
        of civil proceedings against another” and in doing so “acts in a
        grossly negligent manner or without probable cause and primarily
        for a purpose other than that of securing the proper discovery,
        joinder of parties or adjudication of the claim in which the
        proceedings are based.” 42 Pa.C.S.[A.] § 8351(a), (a)(1). For a
        successful claim under the Act, the underlying proceedings must
        have terminated in favor of the Dragonetti plaintiff. Id.
        § 8351(a)(2).

Raynor v. D’Annunzio, 243 A.3d 41, 52-53 (Pa. 2020).

                                           -2-
J-A15032-21


the rest of your letter, I am not going to dignify it with any substantive

response. Your letter is a thin-skinned rant.” Id., Exhibit D (Chasan’s Letter).

The two attorneys exchanged additional contemptuous letters throughout

these proceedings.2

       On April 16, 2015, Littman initiated the instant abuse of process action

by filing a Complaint against Chasan and Feierstein.          Littman alleged that

Chasan and Feierstein had knowingly pursued a baseless lawsuit, and had

“maliciously refused to discontinue” it, which caused Littman “great financial

and emotional cost[.]”           Complaint, 4/16/15, at 4.         Littman sought

compensatory and punitive damages.             Chasan filed Preliminary Objections,

seeking dismissal of Littman’s Complaint, based on, inter alia, judicial




____________________________________________


2 Following the close of the condo action, Chasan filed a defamation action
against Littman, alleging that Littman had published the Dragonetti Letter to
third parties. The trial court granted summary judgment in favor of Littman,
and dismissed the defamation action. This Court, finding that Chasan had
waived his claims, subsequently affirmed the grant of summary judgment.
See Law Office of Bruce J. Chasan, LLC v. Freun[d]lich & Littman, LLC,
188 A.3d 587 (Pa. Super. 2018) (unpublished memorandum).                 The
Pennsylvania Supreme Court granted Chasan’s Petition for allowance of
appeal, reversed this Court’s Order, and remanded for consideration of the
merits of Chasan’s claims. See id., appeal granted, 197 A.3d 1178 (Pa.
2018). On remand, this Court again affirmed the trial court’s Order granting
summary judgment in favor of Littman and dismissing Chasan’s defamation
action, and our Supreme Court denied allowance of appeal. See Chasan v.
Littman, 209 A.3d 535 (Pa. Super. 2019) (unpublished memorandum),
appeal denied, 216 A.3d 1033 (Pa. 2019).


                                           -3-
J-A15032-21


privilege.3 Littman filed an Answer, and the trial court ultimately sustained

Chasan’s Preliminary Objections based on judicial immunity. Littman filed a

Motion for Reconsideration, which the trial court denied. On direct appeal,

this Court concluded that judicial privilege does not apply to Littman’s claim.

See Freundlich & Littman, 157 A.3d at 535. Accordingly, on February 23,

2017, this Court vacated the trial court Order sustaining Chasan’s Preliminary

Objections and remanded the matter to the trial court. See id.

        Following further extensive litigation not relevant to the instant appeal,

the case proceeded to a jury trial in June 2018. On June 8, 2018, in the midst

of trial, Chasan’s counsel informed the trial court that the parties had reached

a Settlement Agreement, which was read into the record as follows:

              [Littman] agrees to pay [Chasan] the sum of [sealed].

             The payments shall be made in the following payment
        terms: [sealed] will be paid to [Chasan] within 30 days of
        execution of a mutually acceptable release, and then the
        remaining [sealed] shall be paid within 90 days thereafter.

        [Sealed.]


____________________________________________


3   This Court has explained judicial privilege as follows:

        The doctrine of judicial privilege provides absolute immunity for
        communications which are issued in the regular course of judicial
        proceedings and which are pertinent and material to the redress
        or relief sought. The privilege … encompasses pleadings and even
        less formal communications such as … correspondence between
        counsel in furtherance of the client’s interest.

Freundlich & Littman, LLC v. Feierstein, 157 A.3d 526, 530-31 (Pa. Super.
2017) (citations and quotation marks omitted).

                                           -4-
J-A15032-21


             The [S]ettlement [A]greement shall include no admission of
     liability or lack thereof.

           The parties shall agree that the claims were fully disputed
     and that the purpose of the party settlement is to avoid the risk
     and expense and inconvenience of future litigation.

           There will be no confidentiality for the [S]ettlement
     [A]greement.

           The [S]ettlement [A]greement shall include a mutual
     release of all claims or future claims stemming from this lawsuit
     or the defamation lawsuit filed by [] Chasan, as well as the subject
     matter that those claims arise from.

           And the release shall include the parties, their respective
     law firms, their employees, attorneys and their respective
     insurance companies, and those carriers and parties shall be
     specifically named in the release, and the release shall include all
     claims known or unknown that now exist or may exist in the
     future.

           The current lawsuit filed by [Littman] shall be voluntarily
     discontinued with prejudice as against [Chasan].

           We ask the [c]ourt to retain jurisdiction to enforce the
     settlement if there’s a dispute between the parties or to resolve
     any dispute that may arise regarding the finalization of the
     [S]ettlement [A]greement terms.

           The appeal that’s currently pending in the defamation
     lawsuit shall be discontinued with prejudice upon payment of all
     the settlement funds.

           … Littman[] will agree to issue a letter to [] Chasan that
     states as follows:

        Dear Mr. Chasan, on February 5th, 2014, I published a letter
        copied to a number of individuals which alleged you were
        involved in witness intimidation in a criminal case in
        Montgomery    County,    Pennsylvania.        It   was     a
        misunderstanding, and I apologize.




                                    -5-
J-A15032-21


           Now, the parties agree that this letter shall remain
     confidential, and [] Chasan will not disclose this letter to anyone
     for any reason.

           However, if … Littman, or his law firm, disseminates any
     allegation that [] Chasan was actually engaged in witness
     intimidation, then that will be considered a material breach of the
     confidentiality clause and [] Chasan may publish the letter to
     refute those allegations.

           The parties shall also agree to a joint statement that may
     be disclosed for any purposes that shall read as follows:

           The parties fully disputed the claims arising in the matter
        of Freundlich and Littman, LLC[,] versus Bruce Chasan and
        the Law Offices of Bruce J. Chasan, LLC. The parties have
        agreed to amicably resolve their dispute; and in furtherance
        thereof, agree to the following:

                 [Littman] allege[s] that co-defendant []
           Feierstein engaged in witness intimidation by filing a
           counterclaim against … Littman.

                 Feierstein defaulted and did not contest liability.

                 There was and is no evidence that [Chasan was]
           involved in any alleged witness intimidation engaged
           in by … Feierstein, nor was there any finding by the
           finder of fact that [Chasan was] engaged in witness
           intimidation.

           The parties shall also, subject to negotiations between
     Counsel regarding the [S]ettlement [A]greement, [] craft
     mutually acceptable language concerning the publication
     of the joint statement.

           It is the intentions of both parties that they shall not publish
     the joint statement on their firms[’] respective websites or
     disseminate the joint statement publicly to any legal newspapers,
     the internet, things of that nature, but that would be subject to
     further discussion among Counsel. If we cannot reach an
     agreement, we would ask that the [c]ourt facilitate
     resolving the dispute over appropriate language for that
     provision of the agreement.

                                     -6-
J-A15032-21



            Finally, Your Honor, there will be some allowance for a non-
      disparagement clause but only again, subject to further
      negotiations among Counsel as far as the specific
      language.

            It is the intention of [Chasan] that we do not wish to be
      subject to a potential breach of any non-disparagement clause by
      disseminating truthful information.

              Again, to the extent that the parties are unable to reach an
      agreement on those terms, we may ask the [c]ourt to help
      facilitate resolving any such dispute.

            Your Honor, we also ask that for the purposes of this record
      that the amounts of the settlement are sealed, but it will not be
      sealed from the [S]ettlement [A]greement. That will not be
      confidential.

N.T., 6/8/18, at 3-8 (some emphasis added; some emphasis omitted); see

also id. at 10 (wherein Littman’s counsel indicated that he had nothing to add

regarding the terms of the agreement, as read into the record). The docket

entry following the June 8, 2018, hearing states that the matter was settled

after assignment to the trial judge, and the parties had settled after the jury

was sworn and testimony had begun.

      On September 24, 2018, Chasan filed a Petition to Enforce Settlement.

Therein, Chasan alleged that on July 17, 2018, his counsel “transmitted to

opposing counsel a written agreement memorializing the terms of the

settlement reached by the Parties[,]” and that Littman’s counsel returned a

revision with redlined changes and comments. Petition to Enforce Settlement,

9/24/18, ¶¶ 16-17. Chasan argued that his counsel returned another revised

agreement, but that, even after a conference call to discuss the disputed

                                     -7-
J-A15032-21


terms, the parties were unable to reach an agreement. Id., ¶¶ 18-20. Chasan

therefore requested that the trial court enforce the settlement, and require

Littman to execute the July 17, 2018, Settlement Agreement and joint

statement. Id., ¶ 22. Chasan argued generally that the parties had agreed

to the material terms of the settlement on the record during the June 8, 2018,

and that the Settlement Agreement was therefore enforceable. See id., ¶¶

64-86.

        Littman filed a Response, arguing that the parties had not reached an

agreement on all material terms.           Response and Memorandum, 10/17/18,

Response at 2 (unnumbered). According to Littman, the parties agreed to

“almost all of the terms,” but that they had not agreed to the content of the

joint statement.       Id. at 1-3 (unnumbered).        Additionally, in Littman’s

Memorandum in support of opposition to the Petition to Enforce, Littman

argued that, pursuant to the Settlement Agreement, the parties had agreed

to a payment schedule, which provided for the first payment only after the

parties had executed a mutually-acceptable release. Id., Memorandum at 3-

4 (unnumbered). On November 27, 2018, Chasan withdrew the Petition to

Enforce. The trial court conducted a conference on December 4, 2018, after

which the trial court advised the parties to continue to work toward reaching

an agreement. See Trial Court Opinion, 9/28/20, at 1.4


____________________________________________


4   We note that there is no record of this conference in the docket.


                                           -8-
J-A15032-21


      On November 21, 2019, the trial conducted a status hearing. Id. At

the time of the hearing, the trial court found that “[m]utual releases had not

been signed[;] Littman had not paid Chasan[;] Chasan had not dropped his

defamation suit—in fact, he had seen it through to its completion—and there

had been no agreement about distribution of the joint statement.” Id.; see

also N.T., 11/21/19, at 6 (wherein Littman’s counsel stated that Chasan had

failed to discontinue the defamation action). During the hearing, Chasan’s

counsel specifically stated as follows:

            The settlement terms which were read into the record on
      June 8, 2018[,] specifically said that conditions of the settlement,
      among other things, required that the parties would formally
      memorialize the terms of their settlement into a written
      agreement which would include a mutual release of any and all
      claims arising out of [the] abuse of process case or the defamation
      lawsuit.

            To date, none of the parties have signed a written
      settlement agreement, [and] none of the parties have performed
      under the agreement. There’s been no release signed.

N.T., 11/21/19, at 7-8. Chasan’s counsel also stated, “We have not signed

the settlement agreement and neither parties have [sic] performed pursuant

to the settlement that was reached on the record in June 2018.” Id. at 11-

12.

      Further, Chasan’s counsel argued that in the June 8, 2018, Order, the

trial court retained jurisdiction “in the event there was a dispute over the

terms of the written [S]ettlement [A]greement that counsel wanted to

address.” N.T., 11/21/19, at 8-9. Littman’s counsel countered that the trial


                                      -9-
J-A15032-21


court had retained jurisdiction only as to dissemination of the joint statement,

i.e., under what circumstances the parties could release the joint statement.

Id. at 26-27; see also id. at 26 (wherein Littman’s counsel stated, “The only

issue is … Chasan’s alleged right to disseminate that joint statement to

whoever he sees fit at whatever time he sees fit….”).

       At the close of the hearing, the trial judge stated his findings as follows:

       I retain jurisdiction to enforce the settlement. I find that because
       [] Chasan did not comply with discontinuing the defamation
       action, [Littman is] not required to make the payments that [he]
       said [he] was going to make. What I do still find enforceable is
       the joint statement.

             We’ll bring this back in a month and I will impose
       sanctions, as necessary, if I believe either side has not in good
       faith worked towards that joint statement which shall include a
       non[-]disparagement clause.

Id. at 28-29 (emphasis added);5 see also Trial Court Opinion, 9/28/20, at 1




____________________________________________


5Throughout the hearing, the trial court observed that the defamation action
had been fully litigated, and thus, the related term from the initial proposed
Settlement Agreement could no longer be performed. See N.T., 11/21/19, at
16, 23, 25, 26.

                                          - 10 -
J-A15032-21


(wherein the trial court specifically stated its conclusion that the Settlement

Agreement was enforceable).6 Notably, the trial court did not memorialize its

November 21, 2019, conclusion in a written order, nor did it otherwise indicate

its findings on the docket.

        On December 13, 2019, the trial court entered an Order, stating that

“counsel is permitted to file a motion for reconsideration from my oral ruling

on Thursday, November 21, 2019.”               Order, 12/13/19.7   On December 23,

2019, Chasan filed a Motion for Reconsideration of the November 21, 2019,

“Bench Order.” Chasan argued, in part, that Littman should be estopped from

claiming that the Settlement Agreement is enforceable, after first arguing to

the contrary.       Motion for Reconsideration, 12/23/19, at 2-3.      Additionally,



____________________________________________


6   The trial court additionally voiced its frustration:

              I was expecting everyone to act as grown-ups and comply
        with their agreement. That didn’t happen, which is unfortunate.

               ….

              I fervently wish that I had not accepted a settlement and
        had let this case go to verdict.

N.T., 11/21/19, at 15-16.

7 From the docket, it is unclear whether any party formally requested
permission to seek reconsideration.       However, Chasan asserts that he
attempted to file the Motion on Reconsideration on December 11, 2019, but
was informed that no order had been entered on the docket. Motion for
Reconsideration, 12/23/19, ¶ 82. Evidently, the trial court’s solution was to
enter an Order to permit the filing, rather than to enter the Bench Order on
the docket.

                                          - 11 -
J-A15032-21


Chasan claimed that the trial court erred by effectively rewriting the

Settlement Agreement.         See id.     Littman filed a Response.8   Following a

hearing, the trial court denied Chasan’s Motion for Reconsideration on January

14, 2020.

       Chasan filed a Notice of Appeal on January 24, 2020. The trial court

subsequently ordered Chasan to file a Pa.R.A.P. 1925(b) concise statement of

errors complained of on appeal, and Chasan timely complied.9, 10

       Chasan now raises the following issues for review:

       1. Does the Superior Court have jurisdiction of an appeal from an
       undocketed bench [O]rder enforcing a mid-trial settlement (which
       [O]rder was adhered to in a later docketed written [O]rder
       denying Chasan’s [M]otion for [R]econsideration), where Chasan
       had withdrawn his prior [M]otion to enforce settlement after
       Littman had opposed it on the basis that there was no agreement
____________________________________________


8 Littman stated that immediately following the November 21, 2019, hearing,
Littman’s counsel informed Chasan’s counsel that Littman had signed the joint
statement, and Chasan’s counsel replied that he had no intention of complying
with the “Bench Order.” Response, 1/12/20, at 1 (unnumbered).

9 On March 26, 2021, Chasan filed an Application for Relief, seeking recusal of
Judge Dubow, President Judge Emeritus Stevens, Judge Nichols, Judge
Murray, President Judge Emeritus Gantman, and Judge McLaughlin. This
Court granted the Application as to Judge Dubow, Judge Nichols, Judge
Murray, Judge McLaughlin, and President Judge Emeritus Stevens, and denied
the Application as to President Judge Emeritus Gantman.

10 On March 3, 2020, this Court issued a Rule to Show Cause why the appeal
should not be quashed, as the denial of reconsideration is not a final,
appealable order. In Response, Chasan argued that, because the Bench Order
had not been entered on the docket, it did not become appealable until the
entry of the Order denying reconsideration. Alternatively, Chasan claimed
that the Bench Order constitutes a collateral order. This Court subsequently
discharged the Rule to Show Cause, and referred the issue to the merits panel
for review.

                                          - 12 -
J-A15032-21


      on certain material terms, and the court imposed terms that the
      parties had not agreed upon?

      2. Does the record support the trial court’s finding in the Rule
      1925(a) [O]pinion that Littman changed his position and was thus
      judicially estopped from asserting that the mid-trial settlement is
      enforceable?

      3. Does the record support the trial court’s finding in the Rule
      1925(a) [O]pinion that Chasan did not breach the mid-trial
      settlement to dismiss his defamation lawsuit against Littman
      because Littman did not perform the prerequisites to Chasan’s
      performance, namely: (a) sign the joint statement to the effect
      there was and is no evidence that Chasan was involved in criminal
      witness intimidation; (b) deliver a letter of apology to Chasan; and
      (c) pay Chasan $25,000?

      4. Should the court’s [B]ench [O]rder enforcing the settlement on
      modified terms different from what the parties had ostensibly
      agreed to in mid-trial (but later disagreed that there was
      agreement to all material terms) be reversed?

Brief for Appellant at 6.

      As an initial matter, we must consider whether we have jurisdiction to

address the merits of Chasan’s claims. “The question of appealability of an

order goes directly to the jurisdiction of the [c]ourt asked to review the order.”

Barak v. Karolizki, 196 A.3d 208, 215 (Pa. Super. 2018) (citation omitted).

We recognize that “[a]s a general rule, an appellate court’s jurisdiction

extends only to review of final orders.       An order denying a motion for

reconsideration is not a final order and, thus, not appealable.”       Oliver v.

Irvello, 165 A.3d 981, 983 n.1 (Pa. Super. 2017) (citations and quotation

marks omitted).




                                     - 13 -
J-A15032-21


      Pennsylvania Rule of Appellate Procedure 341 defines final orders as

follows:

      (b) Definition of final order. A final order:

            (1) disposes of all claims and of all parties;

            (2) (Rescinded);

            (3) is entered as a final order pursuant to paragraph (c) of
            this rule; or

            (4) is an order pursuant to paragraph (f) of this rule.

Pa.R.A.P. 341(b); see also Barak, 196 A.3d at 215 (explaining that “[a]n

order is final ... if it prevents a party from presenting the merits of its claim in

the trial court.” (citation omitted)).

      Chasan urges us to consider the November 21, 2019, Bench Order as a

final order, because “its practical effect was to put him out of court.” Brief for

Appellant at 31.    Upon review, we conclude that there is no final order of

record. The Settlement Agreement, as read into the record on June 8, 2018,

expressly that the parties would continue negotiations regarding “mutually

acceptable language” concerning the publication of a joint statement, as well

as a non-disparagement clause. See N.T., 6/8/18, at 7-8. The parties also

expressly requested that the trial court retain jurisdiction to oversee disputes

regarding these ongoing negotiations. See id.; see also id. at 5 (wherein

the parties “ask[ed] the [c]ourt to retain jurisdiction … to resolve any dispute

that may arise regarding the finalization of the [S]ettlement [A]greement

terms.” (emphasis added)).

                                         - 14 -
J-A15032-21


      The ensuing negotiations were unfruitful, and the trial court instructed

the parties to continue working toward an agreement.           On November 21,

2019, the case proceeded to an apparent status hearing. At the time of the

hearing, the parties had not reached an agreement about the parties’ rights

to disseminate the joint statement, i.e., one of the terms left open following

the June 8, 2018, hearing.       N.T., 11/21/19, at 26; Trial Court Opinion,

9/28/20, at 1. Additionally, the record reflects that the parties had not signed

mutual releases. N.T., 11/21/19, at 7-8; Trial Court Opinion, 9/28/20, at 1.

At the close of the hearing, the trial court indicated that the parties should

continue working to draft the joint statement, and specifically stated that it

would “bring this [case] back in a month….” N.T., 11/29/19, at 29. As the

trial court itself stated,

      In all cases, but particularly those such as this one where there is
      a great deal of ill will, parties entering mid-trial into a prospective
      but non-finalized settlement agreement assume the risk that
      settlement will not be consummated and that they will be back to
      square one. This case can be considered Exhibit A for this
      proposition.

Trial Court Opinion, 9/28/20, at 3 (emphasis added).

      Significantly, there is no order entered on the docket following this

hearing from which an appeal could be filed. Further, even if an order had

been filed, such order would not be final, as the court’s decision did not fully

dispose of all claims and parties or prevent either party from presenting the




                                      - 15 -
J-A15032-21


merits of his claims.11 See Pa.R.A.P. 341(b); Barak, 196 A.3d at 215. Thus,

this appeal was not properly filed from a final order.

       Alternatively, Chasan argues that the Bench Order is appealable as a

collateral order. Brief for Appellant at 38. Chasan claims that the Bench Order

is separable from the main cause of action, because a settlement agreement

is not an adjudication of the merits of a claim. Id. at 40. Chasan additionally

asserts that the Bench Order “effectively deprived Chasan’s [sic] of his

fundamental constitutional right to defend himself against Littman’s claims at

a jury trial.” Id. at 41. Finally, Chasan argues that if this Court declines to

exercise jurisdiction, there will be no judgment from which the parties may

appeal. Id.

       Pennsylvania Rule of Appellate Procedure provides as follows:

       Rule 313. Collateral Orders

       (a) General rule.--An appeal may be taken as of right from a
       collateral order of a trial court or other government unit.

       (b) Definition.--A collateral order is an order separate from and
       collateral to the main cause of action where the right involved is
       too important to be denied review and the question presented is
       such that if review is postponed until final judgment in the case,
       the claim will be irreparably lost.

Pa.R.A.P. 313.

            To satisfy the collateral order doctrine, the appellant must
       demonstrate that the order 1) is separable from and collateral to
       the main cause of action; 2) involves a right too important to be
____________________________________________


11 For similar reasons, the Order denying Chasan’s Motion for Reconsideration
also cannot be considered a final order.

                                          - 16 -
J-A15032-21


      denied review; and 3) presents a question that, if review is
      postponed until final judgment in the case, the claim will be
      irreparably lost. The first prong, separability, occurs when we can
      address the issue surrounding the disputed order without
      analyzing the ultimate issue in the underlying case. As for the
      second prong, importance, it is not sufficient that the issue be
      important to the particular parties. Instead, the issue must
      involve rights deeply rooted in public policy going beyond the
      particular litigation at hand. We must interpret the collateral order
      doctrine narrowly, and each of the above prongs must be clearly
      present for us to deem an order collateral.

Cabot Oil and Gas Corp. v. Speer, 241 A.3d 1191, 1196-97 (Pa. Super.

2020) (citations and quotation marks omitted).

      Instantly, the Bench Order is separable from the main cause of action,

as it relates to the Settlement Agreement, rather than the merits of the abuse

of process action. See id. at 1196. Regarding the second prong, our Supreme

Court has previously rejected a contention that “the right to avoid trial on

account of a settlement agreement is important enough for immediate

appeal….” Geniviva v. Frisk, 725 A.2d 1209, 1214 (Pa. 1999). The Court

stated that “it likewise defies common sense to maintain that allowing appeals

as of right from orders denying enforcement … or … denying approval of a

settlement agreement, promotes the ‘efficient, expeditious and judicious

resolution of disputes.’ Any efficiencies gained in reduced trial litigation would

be at the expense of increased appellate litigation.” Id. (footnote omitted).

Further, Chasan’s claim would not be irreparably lost, as the trial court has

not yet issued a final order. Accordingly, the November 21, 2019, Bench Order

is not appealable as a collateral order.


                                     - 17 -
J-A15032-21


     Appeal quashed.

     Judge Stabile joins the memorandum.

     Judge Bowes files a dissenting memorandum.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/14/2021




                                - 18 -